Citation Nr: 0509435	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-32 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than April 21, 2002, 
for the award of Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.  The appellant is the veteran's son.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a  May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in which the RO determined that the appellant was 
entitled to DEA benefits from April 21, 2002.  The appellant 
subsequently perfected an appeal regarding the effective date 
assigned for his award.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in August 2003, the appellant indicated that he 
wished to appear at a personal hearing before a Veterans Law 
Judge at the RO.  There is no indication in the claims folder 
that the RO has scheduled the appellant for the requested 
hearing.

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.  The Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing.  See 38 
U.S.C.A. § 7107(b) (West 2002).



Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
appellant for a personal hearing, to be 
conducted by a traveling Veterans Law 
Judge.  Appropriate notification should 
be given to the appellant, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


